Citation Nr: 0602846	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  93-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for claimed arthritis 
of the knees.  



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2003 when it was remanded for 
further development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.  



REMAND

The veteran seeks service connection for arthritis of the 
knees.  

In August 2005, the Board obtained a medical opinion from 
the Veterans Hospital Administration.  

In September 2005, the Board notified the veteran of that 
decision and sent him a copy.  

He was given 60 days from the date of the letter to 
review the opinion and to submit any additional argument 
or evidence on his behalf.  However, the veteran did not 
respond to that letter.  It is not shown that the veteran 
expressly waived initial RO review of the additional 
evidence.  

Accordingly, this appeal is REMANDED to the RO following 
action:

1.  The RO should take appropriate 
steps to send the veteran another 
copy of the August 2005 VHA opinion 
and afford him an opportunity to 
submit any additional evidence or 
argument in support of his claim of 
service connection for arthritis of 
the knees.  A failure to respond or a 
negative reply to any request must be 
noted in writing and associated with 
the claims folder.  

2.  When of the actions requested in 
paragraph 1 have been completed, 
undertake any other necessary 
development, such as the scheduling 
of any indicated VA examinations.  
Then readjudicate the issue of 
service-connection for arthritis of 
the knees.  In so doing, consider all 
relevant of record, including, but 
not limited to, the August 2005 VHA 
opinion.  If any benefit sought on 
appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  It 
must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

